Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 1 of 10 PageID: 438



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     LINDA NEWTON,
                                          No. 1:19-cv-17289 (NLH/KMW)
                     Plaintiff,

           v.
                                          OPINION
     SOUTH JERSEY PAPER PRODUCTS
     COMPANY, INC.,

                    Defendant.


 APPEARANCES:

 ANTHONY D. BUONADONNA
 ALAN G. GIEBNER
 BUONADONNA & BENSON, PC
 1138 EAST CHESTNUT AVENUE
 PO BOX 889
 VINELAND, NJ 08360

       Attorneys for Plaintiff Linda Newton.

 HARRY MATTHEW TAYLOR
 ALEXANDER NEMIROFF
 GORDON REES SCULLY MANSUKHANI LLP
 THREE LOGAN SQUARE
 1717 ARCH STREET
 SUITE 610
 PHILADELPHIA, PA 19103

      Attorneys for Defendant South Jersey Paper Products
 Company, Inc.

 HILLMAN, District Judge

       Presently before the Court is a motion for attorneys’ fees

 and costs filed by Plaintiff Linda Newton, seeking fees and

 costs incurred in litigating an earlier motion to remand.           In
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 2 of 10 PageID: 439



 this proceeding, Plaintiff had originally filed an action in New

 Jersey state court, alleging a series of state law claims

 against Defendant South Jersey Paper Products Company, Inc.

 Plaintiff’s claims, at their core, centered on her allegation

 that Defendant, her employer at the time, had terminated her

 long term disability benefits plan without informing her, and

 had continued to deduct $18.26 from her paycheck each week

 despite terminating the plan.

       On August 28, 2019, Defendant removed the action to the

 District of New Jersey, stating that this Court had jurisdiction

 pursuant to 18 U.S.C. § 1331 because Newton’s complaint arose,

 in whole or in part, under the Employee Retirement Income

 Security Act of 1974 (ERISA).       (ECF No. 1).    Defendant then

 moved to dismiss Newton’s complaint for failure to state a claim

 on September 3, 2019, arguing again the Plaintiff’s state law

 claims were preempted by ERISA.       (ECF No. 5).    On September 27,

 2019, Plaintiff moved to remand this case back to state court.

 (ECF No. 10).

       This Court then entered an Opinion and Order on April 29,

 2020, granting Plaintiff’s motion to remand and denying

 Defendant’s motion to dismiss as moot.        (ECF No. 18 and 19).

 The Court specifically found that Plaintiff “assert[ed] her

 state law claims based on the absence of benefits under a policy

 that would have been governed by ERISA if such a policy had

                                      2
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 3 of 10 PageID: 440



 still been in effect, not a claim to seek benefits under the

 policy.      That such a policy might become a measure of her common

 law breach of contract action does [not] convert such a claim

 into one for benefits.”      Id. at 9.

          Following the Court’s Order granting Plaintiff’s motion for

 remand, she filed a separate motion for attorneys’ fees on May

 13, 2020. (ECF No. 22), which Defendant has opposed.          (ECF No.

 23). 1    For the reasons expressed below, Plaintiff’s motion will

 be denied.

                                 Discussion

     A. The Court Has Jurisdiction Over Plaintiff’s Motion.

          The Court will first address the parties’ dispute over what

 form of motion is currently pending, as well as its ability to

 rule on the motion.      Defendant argues that Plaintiff previously

 requested she be granted attorneys’ fees and costs in her motion

 to remand, and the fact that the Court did not grant them in its


 1 The Court notes that both parties have filed supplemental
 briefs and letters regarding the pending motion. (ECF No. 25-
 28). These filings all relate to the underlying state court
 action post-remand, and describe to the Court the separate
 preemption arguments and motion for attorneys’ fees addressed by
 that court. However, the parties’ supplemental filings make
 clear that those arguments relate to “ordinary preemption,” a
 separate and distinct argument from the complete preemption
 claims made before this Court. (See ECF No. 18 at 6).
 Accordingly, while the Court recognizes that the state court
 rejected Defendant’s preemption arguments and denied attorneys’
 fees there, the Court finds that these filings, and the state
 court proceedings they describe, do not impact its analysis of
 Plaintiff’s motion.
                                      3
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 4 of 10 PageID: 441



 Order granting her motion to remand serves as a denial;

 accordingly, Defendant argues that Plaintiff’s present motion is

 actually a motion for reconsideration.        However, as Plaintiff

 has noted, she did not in fact file a previous motion for fees

 nor request fees in her motion to remand: instead, Plaintiff’s

 previous motion only requested that the Court “retain

 jurisdiction to allow the plaintiff to make application for an

 award of attorney fees and costs incurred in filing the present

 motion within 30 days of the entry of the Order of remand as

 provided by Local Rule 54.2.”       (ECF No. 10-1).

       Ordinarily, an order remanding a matter to state court will

 divest a district court of jurisdiction to entertain further

 issues related to the proceeding.        However, the Third Circuit

 has held that “fee awards under [28 U.S.C. § 1447(c)] are

 collateral issues over which federal courts retain jurisdiction

 after remand.”    Siebert v. Norwest Bank Minn., 166 F. App'x 603,

 606 (3d Cir. 2006) (citing Mints v. Educ. Testing Serv., 99 F.3d

 1253, 1258 (3d Cir. 1996)).      Accordingly, while the Court did

 not explicitly state that it was retaining jurisdiction for the

 purposes of a motion for attorneys’ fees, the Court has

 jurisdiction to hear and rule on the present motion.

    B. Analysis

       28 U.S.C. § 1447(c) provides that a court ordering remand

 for lack of subject matter jurisdiction “may require payment of

                                      4
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 5 of 10 PageID: 442



 just costs and any actual expenses, including attorney fees,

 incurred as a result of the removal.”        “[T]he standard for

 awarding fees should turn on the reasonableness of the removal.

 Absent unusual circumstances, courts may award attorney's fees

 under § 1447(c) only where the removing party lacked an

 objectively reasonable basis for seeking removal. Conversely,

 when an objectively reasonable basis exists, fees should be

 denied.”   Martin v. Franklin Capital Corp., 546 U.S. 132, 141

 (2005).

       Plaintiff here argues that Defendant did not have any

 reasonable basis to assert that ERISA preemption applied to her

 claims or that this Court had subject matter jurisdiction over

 them.   However, while the Court notes that it is still clear

 that Plaintiff’s claims did not arise under an ERISA benefits

 plan and therefore complete preemption did not apply, the Court

 finds that Defendant’s arguments for removal were not so

 “objectively unreasonable” as to warrant granting Plaintiff’s

 motion for attorneys’ fees and costs.

       ERISA preemption is a complex area of law that can be

 difficult to parse.     As the Third Circuit itself has noted,

 “[i]t is no secret to judges and lawyers that the courts have

 struggled with the scope of ERISA preemption.”         See Kollman v.

 Hewitt Assocs., LLC, 487 F.3d 139, 147 (3d Cir. 2007).           This

 Court has previously acknowledged this complexity in declining

                                      5
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 6 of 10 PageID: 443



 to grant attorneys’ fees in cases featuring remand based on

 failed ERISA preemption arguments.        Aetna Health Inc. v. Health

 Goals Chiropractic Center, Inc., No. 10–5216–NLH–JS, 2011 WL

 1343047, at *6 (D.N.J. Apr. 7, 2011) (declining to grant

 attorneys’ fees because “Defendants based their removal of

 Plaintiffs' Complaint on ERISA preemption, a complex area of the

 law”).   Other courts in this district have repeatedly reached

 similar conclusions.     See, e.g., Advanced Orthopedics and Sports

 Medicine Institute v. Blue Cross Blue Shield of New Jersey, No.

 3:17-cv-11807-BRM-LHG, 2018 WL 3630131, at * (D.N.J. July 31,

 2018) (denying fees request related to ERISA preemption argument

 because “[i]n light of the complexity of this area of law, the

 Court cannot find [] Defendants lacked a good faith basis for

 its arguments”); Small v. Anthem Blue Cross Blue Shield, No. 18-

 399 (JMV)(CLW), 2019 WL 2061258, at *4 (D.N.J. Jan. 30, 2019)

 (declining to award fees “given the complexities of preemption

 doctrines, particularly in the ERISA context”), report and

 recommendation adopted by 2019 WL 1220322 (D.N.J. March 15,

 2019); Progressive Spine & Orthopaedics, LLC v. Anthem Blue

 Cross Blue Shield, No. 17–536 (KM)(MAH), 2017 WL 4011203, at *10

 (D.N.J. Sept. 11, 2017) (declining to award fees even though a

 prior decision was “instructive on the point” in question, when

 “removal of this action was based on ERISA preemption, a complex

 area of law”).

                                      6
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 7 of 10 PageID: 444



       The Court acknowledges that it referred to Defendant’s

 argument as “nonsensical” in its April 29, 2020 Opinion

 accompanying its order granting the motion to remand, and that

 this case presents a close call regarding objective

 reasonability.    As the Court explained in its earlier Opinion,

 Plaintiffs’ claims are clearly based on the lack of a benefits

 plan, rather than seeking benefits under an existing one.

 However, one of Defendant’s core arguments was that the fact

 that a court may need to refer to the previously existing plan

 in assessing those claims and determining damages was sufficient

 to establish complete preemption.

       As Plaintiffs noted in their briefing, multiple other

 Circuits have found that “the mere fact that the plaintiffs'

 damages may be affected by a calculation of pension benefits is

 not sufficient to warrant preemption.”        Forbus v. Sears Roebuck

 & Co., 30 F.3d 1402, 1406–07 (11th Cir. 1994).         See also

 Funkhouser v. Wells Fargo Bank, N.A., 289 F.3d 1137, 1143 (9th

 Cir. 2003); Wright v. Gen. Motors Corp., 262 F.3d 610, 615 (6th

 Cir. 2001); Hospice of Metro Denver, Inc. v. Group Health Ins.

 of Okla., Inc., 944 F.2d 752, 755 (10th Cir. 1991); Pizlo v.

 Bethlehem Steel Corp., 884 F.2d 116, 120–21 (4th Cir. 1989).

 However, as another judge of this court has previously noted,

 the Third Circuit’s earlier opinion in 1975 Salaried Retirement

 Plan for Eligible Employees of Crucible, Inc. v. Nobers, 968

                                      7
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 8 of 10 PageID: 445



 F.2d 401 (3d Cir. 1992) contained “language to the effect that

 ERISA preempts every single action that requires a court to make

 reference to an ERISA plan for benefits-calculating purposes.”

 Weisenberger v. BT Americas, Inc., No. 09–4828, 2010 WL 1133473,

 at *4 (D.N.J. March 22, 2010) (citing Nobers, 968 F.2d at 404-

 06).

        The district court in Weisenberger found that this language

 from Nobers language “cannot be taken at face value,” and relied

 on several of the cases cited above from other circuits in

 noting that “it is well accepted by now that mere reference to

 an ERISA plan for damages-calculating purposes does not trigger

 preemption.”    Id.   Although the Court agrees with this finding,

 it also recognizes that Plaintiff’s briefing cited to no Third

 Circuit case law reaching this direct conclusion, and it does

 not appear that any such precedential holding existed in this

 Circuit at the time that Defendant removed this case to federal

 court.    While the Third Circuit’s recent opinion in Plastic

 Surgery Center, P.A. v. Aetna Life Insurance Company, 967 F.3d

 218 (3d Cir. 2020) appears to undermine Defendant’s argument

 even further, see id. at 234, 234 n.20, that opinion has no

 impact on the question of whether Defendant’s argument was

 objectively unreasonable at the time it was made.

        The closest case that Plaintiff refers the Court to is

 Mints v. Educational Testing Service, 99 F.3d 1253 (3d Cir.

                                      8
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 9 of 10 PageID: 446



 1996), in which the Third Circuit found that a district court

 had not abused its discretion in granting attorneys’ fees

 accrued by the plaintiff in litigating a motion for remand based

 on ERISA preemption arguments in an employment termination

 action.   Id. at 1261.    There, the Third Circuit noted that “in

 many employment termination cases in which a plaintiff claims

 that the employer terminated him or her for discriminatory

 reasons, the employee will have lost ERISA benefits so that the

 employee's reinstatement will restore the benefits or a damages

 award may compensate the employee for their loss.”          Id.

 However, while the Court found that the plaintiff’s employment

 termination claims were “not even close” to being in the

 category of claims preempted under ERISA, the Court also stated

 that “this case is not the vehicle in which to set forth in

 detail when state causes of action will be deemed completely

 preempted by ERISA so that regardless of how the plaintiff

 pleads them they are of federal character and thus arise under

 federal law.”    Id.   And, importantly, the Third Circuit’s

 decision in Mints pre-dated the Supreme Court’s outlining of the

 “objectively unreasonable” standing that applies to requests for

 attorneys’ fees and costs for remand disputes in Martin v.

 Franklin Capital Corp., 546 U.S. 132 (2005).

       While Defendant’s arguments for complete preemption in

 support of their removal of this action stray close to being

                                      9
Case 1:19-cv-17289-NLH-KMW Document 29 Filed 12/17/20 Page 10 of 10 PageID: 447



 objectively unreasonable, the Court finds that given the lack of

 a direct holding on this point by the Third Circuit and the more

 expansive language of some other cases in this Circuit, “[i]t is

 plausible that [Defendant’s] position was asserted in the belief

 that it had current legal support, or as part of a good faith

 argument for an extension of existing law.”         Progressive Spine &

 Orthopaedics, 2017 WL 4011203 at *10.         “This Court has broad

 discretion in deciding whether to award fees.”          Isko v.

 Engelhard Corp., 367 F. Supp. 2d 702, 711 (D.N.J. 2005) (citing

 Mints, 99 F.3d at 1260).      Given the unique complexity of ERISA

 preemption issues and the resulting reluctance of courts in this

 district to impose attorneys’ fees on defendants who have made

 failed preemption arguments, the Court will exercise its

 discretion and not impose attorneys’ fees and costs on

 Defendant.    Accordingly, Plaintiff’s motion will be denied.

                                 Conclusion

       For the reasons explained above, Plaintiff’s motion for

 attorneys’ fees and costs (ECF No. 22) will be denied.

       An appropriate Order will be entered.



 Date: December 17, 2020                    /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      10
